DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statement filed on March 12, 2020 have all been considered and made of record (note the attached copy of form PTO-1449).
Drawings
	Two (2) sheets of drawings were filed on March 12, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 19, 21 and 22  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko et al. (JP 2002-148451 A).
Regarding claim 18; Kaneko et al. discloses a plastic optical fiber (plastic optical fiber; see the abstract) for a medical device lighting (see the examiner note below),   comprising:
a core (core; see the abstract) and 
a cladding (first clad, second clad; see the abstract), 
wherein said core (core) is composed of a (co)polymer containing methyl methacrylate as a main component (see the abstract), 
said cladding is composed of a copolymer having a fluorine weight composition ratio of 60 to 74% (see the abstract, the fluorine-containing components range from 70 to 74%), and 
said plastic optical fiber has a theoretical numerical aperture, NA, of 0.48 to 0.65 (see the abstract, the numerical aperture ranges from 0.45 to 0.52).  
The examiner notes that " for a medical device " is an intended use of the plastic optical fiber.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.
Regarding claim 19; Kaneko et al. discloses the cladding (see the summary of invention section of Kaneko on pages 2-3 of the translation) of the same material composition as that of the present invention (hexafluoropropylene 10 to 30% by weight; tetrafluoroethylene 45-75% by weight; vinylidene fluoride 10-35% by weight; and another copolymerizable component 1-10% by weight, wherein the other copolymerizable component may be perfluoroalkyl vinyl ethers; see the last three lines of page 3 of the translation) and bending elastic modulus is a material property, therefore it’s presumed that a cladding having the same material composition has the same material properties and thus has a bending elastic modulus of 20 to 200 MPa.  
Regarding claim 21; Kaneko et al. discloses the plastic optical fiber according to claim 18, wherein said cladding is composed of a copolymer containing copolymerized components (see the summary of invention section of Kaneko on pages 2-3 of the translation, and the last eleven lines of page 3 of the translation):  4 
EAST\172716212.114 to 25 wt% of hexafluoropropylene, 
49 to 70 wt% of tetrafluoroethylene, 
14 to 30 wt% of vinylidene fluoride, and 
2 to 7 wt% of perfluoroalkylvinylether.  
Regarding claim 22; Kaneko et al. teaches that cladding has a thickness of 2 to 20 µm (see line 8 of page 4 of the translation).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Maeda et al. (US 2012/0020637 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Maeda et al. (US 2012/0020637 A1) in view of Kaneko et al. (JP 2002-148451 A).
Regarding claim 18; Maeda et al. discloses a plastic optical fiber (see paragraph 20 and claim 1 of Maeda et al.) for a medical device lighting (see the examiner note below), comprising:
a core (core; see paragraph 20 and claim 1 of Maeda et al.) and 
a cladding (core; see paragraph 20 and claims 1, 3, and 7 of Maeda et al.), 
wherein said core (core) is composed of a (co)polymer containing methyl methacrylate as a main component (PMMA, copolymer of MMA; see paragraphs 21-22), 
said cladding (cladding) is composed of a copolymer having a fluorine weight composition ratio of 60 to 74% (see claims 1, 3, and 7 of Maeda et al.; the examiner notes that satisfying this disclosed formula with the disclosed weight percentages of the disclosed materials provides a fluorine weight composition ratio of 60 to 74%), and 
said plastic optical fiber has a theoretical numerical aperture, NA, of 0.48 to 0.65 (see paragraphs 34-35).  
The examiner notes that " for a medical device " is an intended use of the plastic optical fiber.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.
Maeda et al. does not specifically state that the cladding copolymer has a fluorine weight composition ratio of 60 to 74%.  Should Applicant disagree that this limitation is necessarily satisfied by provision of the disclosed weigh percentages of cladding composition materials as discussed above, then Kaneko et al. is cited to teach that optical fibers with MMA copolymer cores and claddings having the disclosed material composition may have a weight proportion of the fluorine-containing components that ranges from 70 to 74% (see the abstract and Summary of the invention).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the optical fiber of Maeda et al. with a fluorine weight composition ratio of 60 to 74% (70 to 74% as suggested by the teachings of Kaneko et al.).
Regarding claim 19; Maeda et al. discloses the cladding (see paragraph 42, example (2); see claim 7 of Maeda et al.) of the same material composition as that of the present invention and bending elastic modulus is a material property, therefore it’s presumed that a cladding having the same material composition has the same material properties and thus has a bending elastic modulus of 20 to 200 MPa.  
Regarding claim 20; Maeda et al. discloses the plastic optical fiber (see paragraph 20) according to claim 18, wherein said cladding is composed of a copolymer containing copolymerized components (see example (2) in paragraph 45 of Maeda et al.; see claim 7 of Maeda et al.): 
10 to 30 wt% of hexafluoropropylene (10 to 30% by weight hexafluoropropylene; see example (2) in paragraph 45), 
45 to 75 wt% of tetrafluoroethylene (45 to 75% by weight tetrafluoroethylene; see example (2) in paragraph 45), 
10 to 35 wt% of vinylidene fluoride (10 to 35% by weight vinylidene fluoride; see example (2) in paragraph 45), and 
1 to 10 wt% of perfluoroalkylvinylether (1 to 10% by weight of perfluoroalkyl vinyl ether; see example (2) in paragraph 45);  
said cladding (cladding) is composed of a copolymer having a fluorine weight composition ratio of 70 to 74% (the disclosed cladding composition provides a fluorine weight composition ratio of 70 to 74%)
said plastic optical fiber for a medical device lighting has a theoretical numerical aperture, NA, of 0.60 to 0.65 (see paragraphs 34-35).  
Maeda et al. does not specifically state that the cladding copolymer has a fluorine weight composition ratio of 70 to 74%.  Should Applicant disagree that this limitation is necessarily satisfied by provision of the disclosed weigh percentages of cladding composition materials as discussed above, then Kaneko et al. is cited to teach that optical fibers with MMA copolymer cores and claddings having the disclosed material composition may have a weight proportion of the fluorine-containing components that ranges from 70 to 74% (see the abstract and Summary of the invention).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the optical fiber of Maeda et al. with a fluorine weight composition ratio of 70 to 74% (70 to 74% as suggested by the teachings of Kaneko et al.).
	Regarding claim 21; Maeda et al. discloses the plastic optical fiber according to claim 18, wherein said cladding is composed of a copolymer containing copolymerized components (see paragraph 45 and claim 7 of Maeda et al.):  4 
EAST\172716212.114 to 25 wt% of hexafluoropropylene, 
49 to 70 wt% of tetrafluoroethylene, 
14 to 30 wt% of vinylidene fluoride, and 
2 to 7 wt% of perfluoroalkylvinylether.  
Regarding claim 22; Maeda et al. teaches that cladding has a thickness of 2 to 20 µm (see paragraph 28).  
Regarding claim 23; Maeda et al. teaches the optical fiber (see claims 1, 3, 4, and 7 of Maeda et al.) comprising one or more cladding layers outside of said cladding (outermost layer; see claim 3), wherein the outermost cladding layer is composed of a copolymer containing 10 to 35 wt% of ethylene, 45 to 69 wt% of tetrafluoroethylene, 20 to 45 wt% of hexafluoropropylene, and 0.01 to 10 wt% of a fluorovinyl compound represented by Equation (1):  CH2 = CX1(CF2)nX2,  (see the equation in claim 3: CH2 = CX1(CF2)nX2), wherein X1 (X1) represents a fluorine atom or hydrogen atom; X2 (X2) represents a fluorine atom, hydrogen atom, or carbon atom; and n is an integer of 1 to 10 (see the last 5 lines of claim 3 of Maeda et al.).  
Claims 24-29 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2012/0020637 A1) in view of Righini et al. (US 4,398,790) or, alternatively Maeda et al. (US 2012/0020637 A1) in view of Kaneko et al. (JP 2002-148451 A), and in further view of Righini et al. (US 4,398,790).
Regarding claims 24; Maeda et al. discloses and/or Maeda et al. in view of Kaneko et al. suggests a known plastic optical fiber that may have excellent light transmission, bending loss and wet heat resistance, and meeting all of the limitations of claim 18 as discussed above.
Righini et al. discloses a medical device (microscope device for use in medical fields, which may be an endoscope; see Figures 1 and 2, column 2, lines 13-30, and column 3, line 3) lighting comprising:
a light source (laser radiation source 1; see Figure 1 and column 2, lines 13-21) and 
a light guide (plastic optical fiber 4; see column 2, lines 13-21) that transmits light from said light source (1) to an end of said light guide (4) and radiates said light to an irradiated object (biological tissue 7; see column 2, lines 47-48, and Figure 1), 
wherein said light guide (4) comprises said plastic optical fiber (4).  
Righini et al. does not disclose a particular optical fiber (4).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any known plastic optical fiber in the endoscope of Righini et al. to obtain the desired optical transmission results, including the optical fiber of Maeda et al. which offers the advantages of excellent transmission, low bending loss, and wet heat resistance.
Regarding claim 25; Righini et al. teaches that the number of said plastic optical fibers (4) is ten or less (one in Figures 1 and 2).  
Regarding claim 26; Righini et al. teaches that the number of said plastic optical fiber (4) is one (see Figures 1 and 2).  
Regarding claim 27; Maeda et al. teaches that the plastic optical having an outer diameter of 0.1 mm or more and 2.0 mm or less (see paragraph 55).  
Regarding claim 28; Righini et al. teaches an observation probe (emission tip 5 of plastic optical fiber 4) microscope/endoscope; see Figures 1 and 2, column 2, lines 13-30, and column 3, line 3) having an outer diameter (the fiber and the tip thereof have the same dimension), but does not specify that the outer diameter is 7 mm or less.  The plastic optical fiber of Maeda et al. has a diameter ranging from 0.1 to 3 mm (see paragraph 55).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art, would have found it obvious to use the plastic optical fiber of Maeda et al. as the optical fiber (4) in Figures 1 and 2 of Righini et al. for the purpose of providing an optical fiber with excellent transmission quality and wet heat resistance, and thus to provide the observation probe, including the output tip of the optical fiber that has an outer diameter equal to the outer diameter of the fiber of 7mm or less.
Regarding claim 29; Righini et al. further discloses a lens (5) for lighting disposed on the end face of said end of said light guide (4), wherein a major axis diameter, FLL, of said end face (5) and a minor axis diameter, FLs, of said end face (5) have a relationship of 0.9 < FLs / FLL < 1 (see Figure 2).  
Regarding claim 33; Righini et al. teaches that the medical device is an endoscope (see column 3, line 3).  
Regarding claim 34; Righini et al. teaches that the device includes an observation probe (tip 5 of optical fiber 4) of said endoscope (see column 3, line 3).  The examiner notes that “can be inserted into the bile duct or the pancreatic duct " is an intended use of the device.  It has been held that “apparatus claims cover what a device is, not what a device does” (Hewlett-Packard Co. v. Bausch & Lomb Inc. 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)); that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all of the structural limitations of the claim (Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987)); and that if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)).  See MPEP § 2111.02, II and MPEP § 2114, II.
Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2012/0020637 A1) in view of Terada et al. (US 4,872,740) or, alternatively Maeda et al. (US 2012/0020637 A1) in view of Kaneko et al. (JP 2002-148451 A), and in further view of Terada et al. (US 4,872,740).
Regarding claims 24; Maeda et al. discloses and/or Maeda et al. in view of Kaneko et al. suggests a known plastic optical fiber that may have excellent light transmission, bending loss and wet heat resistance, and meeting all of the limitations of claim 18 as discussed above.
Terada et al. discloses a medical device (endoscope; see Figure 1) lighting comprising:
a light source (light source 3) and 
a light guide (optical fiber 2), 
wherein said light guide (2) comprises said optical fiber (2).  
Tareda et al. does not disclose a particular optical fiber (2).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any known optical fiber in the endoscope of Tareda et al. to obtain the desired optical transmission results, including the plastic optical fiber of Maeda et al., which offers the advantages of excellent transmission, low bending loss, and wet heat resistance.
Regarding claim 32; the endoscope (see Figure 1 of Terada et al.) does not comprising a lens for lighting on said end of said optical fiber (2; see Figure 1).  
Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al. (US 2012/0020637 A1) in view of Nudeshima (JP 08-194171) or, alternatively Maeda et al. (US 2012/0020637 A1) in view of Kaneko et al. (JP 2002-148451 A), and in further view of Nudeshima (JP 08-194171).
Regarding claims 24; Maeda et al. discloses and/or Maeda et al. in view of Kaneko et al. suggests a known plastic optical fiber that may have excellent light transmission, bending loss and wet heat resistance, and meeting all of the limitations of claim 18 as discussed above.
Nudeshima discloses a medical device (endoscope 1; see Figure 1 and the abstract) lighting comprising:
a light source (a light source is inherently present) and 
a light guide (plastic fiber 2), 
wherein said light guide (2) comprises said plastic optical fiber (2).  
Nudeshima does not disclose a particular optical fiber (2).  
Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any known optical fiber in the endoscope of Nudeshima to obtain the desired optical transmission results, including the plastic optical fiber of Maeda et al., which offers the advantages of excellent transmission, low bending loss, and wet heat resistance.
Regarding claim 31. Nudeshima discloses a lens (23) for lighting disposed on said end (see Figure 1), wherein the plastic optical fiber (2) side of said lens (23) for lighting has a plane surface (see Figure 1).  
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the medical device lighting defined by claim 30 comprising a lens for lighting disposed on said end face of said end, wherein the light guide side of said lens for lighting has a concave surface, and a curvature radius, Rs, of a minor axis of the lens and a minor axis diameter, FLs, of said end face of said light guide have a relationship of Rs / FLs > 0.7 in combination with all of the limitations of base claim 18 and all of the limitations of intervening claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Maeda et al. (KR 2012-0005434 A) discloses a plastic optical fiber (see the entire disclosure).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/           Primary Examiner, Art Unit 2874